—Judgment affirmed. Memorandum: Defendant appeals from a judgment following a jury trial convicting him of robbery in the second degree, criminal possession of stolen property in the fifth degree and assault in the third degree. Defendant contends that County Court’s use of the words "substantial doubt” in the charge to the jury on reasonable doubt impermissibly reduced the People’s burden of proof. In its charge, the court stated that a reasonable doubt was not "mere conjecture, whim or surmise”, and that "a doubt of guilt is not reasonable if it is based merely on sympathy for the defendant or from a mere desire by a juror to avoid a disagreeable duty”. The court went on to state: "On the contrary, reasonable doubt must be a substantial doubt, one arising from the evidence and its character or from the lack of satisfactory evidence in a case or from the conflict of evidence in a case”.
We have previously held that an instruction that requires that a reasonable doubt be " 'based upon some good sound substantial reason’ ” without additional objectionable language does not require reversal (People v Towndrow, 187 AD2d 194, 195, lv dismissed 81 NY2d 1021). A single word or phrase alone does not violate the constitutional standard; a reasonable doubt charge must be examined to determine " 'whether there is a reasonable likelihood that the jury has applied the challenged instruction in a way’ that violates the Constitution” (Estelle v McGuire, 502 US 62, 72, quoting Boyde v California, 494 US 370, 380, reh denied 495 US 924; see, People v Miller, 194 AD2d 230, lv denied 83 NY2d 913; see also, People v Towndrow, supra, at 196-197; People v Frank, 186 AD2d 977; People v Geddes, 186 AD2d 993).
As Justice O’Connor noted in Victor v Nebraska (511 US 1, 19, reh denied sub nom. Sandoval v California, 511 US 1101), the use of the term " 'substantial doubt’ ” to define reasonable doubt is "somewhat problematic” because it may suggest that an inordinately high quantum of proof is required before doubt can be considered reasonable. Justice O’Connor went on to note, however, that a jury charge on reasonable doubt does not *927violate the Due Process Clause when the term "substantial doubt” is employed, not to suggest the quantum of proof, but to distinguish reasonable doubt from doubt predicated on " 'mere possibility * * * bare imagination, or * * * fanciful conjecture’ ” (Victor v Nebraska, supra, 511 US, at 20). Here, the court employed the term "substantial doubt” in the latter sense, i.e., to show that a reasonable doubt was more than "mere conjecture, whim or surmise” or a doubt "based merely on sympathy for the defendant or from a mere desire by a juror to avoid a disagreeable duty”. Thus, we conclude that the language at issue was not addressed to the quantum of proof, but rather, was used to define the "existence rather than [the] magnitude of the doubt” to enable the jury to understand that a reasonable doubt is a real doubt (Victor v Nebraska, supra, 511 US, at 20). We again advise Trial Judges to adhere to the reasonable doubt charge set forth in 1 CJI(NY) 6.20 in order to prevent problems that arise in instructing juries on reasonable doubt (see, People v Miller, supra, at 232).
Our dissenting colleague notes that, in People v Moore (216 AD2d 902, rearg denied 221 AD2d 1029 [Wesley, J., dissenting], lv denied 87 NY2d 905) and People v Branch (224 AD2d 926), we held that the same charge impermissibly reduced the People’s burden of proof. Moore and Branch were decided without relying upon the Supreme Court’s analysis in Victor v Nebraska (supra). The dissent also finds support for Moore ánd Branch in the Due Process Clause of the State Constitution (NY Const, art I, § 6). Moore relied on Cage v Louisiana (498 US 39, 40) and made no reference to the State Constitution (People v Moore, 216 AD2d, supra, at 903); Branch followed Moore. In addition, the dissent fails to demonstrate convincingly why a standard different from that announced by the Supreme Court in Victor should be imposed as a matter of State constitutional law (see, People v Kohl, 72 NY2d 191, 197). To the contrary, we believe that the Supreme Court’s approach in Victor fits appropriately with our precedents (see, People v Kohl, supra, at 197).
We have examined the remaining issues raised by defendant and conclude that they are lacking in merit.
All concur except Boehm, J., who dissents and votes to reverse in the following Memorandum.